Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 24-33, drawn to a method for treating a wound, classified in A61B 5/0071.
II.	Claims 34-41, drawn to a dressing for providing an indication when a portion of a dressing body has been left at a tissue site, classified in A61F 13/00059.
III.	Claims 42-53, drawn to a florescence scanner for identifying a portion of a wound filler left at a tissue site, classified in A61B 6/12.
IV.	Claims 54-60, drawn to a system for identifying a portion of a wound filler left at a tissue site, classified in A61B 5/68.
V.	Claim 70, drawn to a reduced-pressure treatment system for treating a tissue site with reduced pressure, classified in A61M 1/0088.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Invention I can be practiced with a different wound filler such as, for example, a dressing formed of cotton.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention III can be used in a different process such as, for example, identifying a type of wound filler material by fluorescent markers.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention IV can be used in a different process such as, for example, identifying a type of wound filler material by fluorescent markers.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention V can be used in a different process such as, for example, identifying a type of wound filler material by fluorescent markers.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as, for example, for absorbing wound exudate while subcombination III has separate utility such as, for example, for scanning identification tags.  See MPEP § 806.05(d).
Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Invention IV as claimed does not require the particulars of the subcombination of Invention III such as, for example, a dressing comprising reticulated foam and the subcombination of Invention II has separate utility such as, for example, for absorbing wound exudate.
Inventions II and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Invention V as claimed does not require the particulars of the subcombination of Invention II such as, for example, a dressing comprising reticulated foam and the subcombination of Invention II has separate utility such as, for example, for absorbing wound exudate.
Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Invention IV as claimed does not require the particulars of the subcombination of Invention III such as, for example, a scanner comprising a pulsing mode and a continuous mode and the subcombination of Invention III has separate utility such as, for example, for scanning identification tags.
Inventions III and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Invention V as claimed does not require the particulars of the subcombination of Invention III such as, for example, a scanner comprising a pulsing mode and a continuous mode and the subcombination of Invention III has separate utility such as, for example, for scanning identification tags.
Inventions IV and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Invention V as claimed does not require the particulars of the subcombination of Invention IV such as, for example, an infrared or ultraviolet scanner including a receiver and a controller and the subcombination of Invention IV has separate utility such as, for example, for absorbing wound exudate exposed to atmospheric pressure.

The examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between combination and subcombination inventions.  Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application contains claims directed to the following patentably distinct species of Invention I:
A1:	Claim 30
A2:	Claim 31
A3:	Claim 32

This application contains claims directed to the following patentably distinct species of Invention II:
Group 1: application of coating agent
B1:	Claim 36
B2:	Claim 37
Group 2: type of dye
C1:	Claim 38
C2:	Claim 39

This application contains claims directed to the following patentably distinct species of Invention III:
D1:	Claim 44
D2:	Claim 45
D3:	Claim 46

This application contains claims directed to the following patentably distinct species of Invention IV:
Group 1: type of dye and scanner
E1:	Claim 56
E2:	Claim 57
Group 2: application of coating agent
F1:	Claim 58
F2:	Claim 59

The species are independent or distinct because they are each directed to a mutually exclusive characteristic of the respective invention.  In addition, these species are not obvious variants of each other based on the current record.
If Applicant elects Invention I, Invention II, Invention III, or Invention IV, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Note, that if Applicant elects Invention II or Invention IV, Applicant needs to elect a species from each of the above listed groups directed to the type of dye and/or scanner as well as the type of application of the coating agent.  Currently, no claims are generic.

Restriction for examination purposes as indicated is proper because all the inventions and species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions and/or species have acquired a separate status in the art in view of their different classifications; and/or
the inventions and/or species have acquired a separate status in the art in view of their recognized divergent subject matter; and/or
the inventions and/or species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention and/or species would not likely be applicable to another invention and/or species; and/or
the inventions and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and species (if applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention and/or species may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or species.
Should Applicant traverse on the ground that the inventions and/or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions and/or species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions and/or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other inventions and/or species.

The examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/29/2022